Citation Nr: 1224191	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for shell fragment wound (SFW) residuals of the right thigh with severe fracture of the right femur and injury to muscle group (MG) XV, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), for the purpose of accrued benefits.

2.  Entitlement to a rating in excess 20 percent for degenerative joint disease of the lumbosacral spine, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), for the purpose of accrued benefits.

3.  Entitlement to a rating in excess of 10 percent for one and one-quarter length shortening of the right lower extremity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), for the purpose of accrued benefits.

4.  Entitlement to a rating in excess of 10 percent for SFW residuals of the left back with injury to MG I and retained foreign bodies, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), for the purpose of accrued benefits.  

5.  Entitlement to a rating in excess of 10 percent for SFW residuals of the right lower leg and ankle with injury to MG XI and retained foreign bodies, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), for the purpose of accrued benefits.

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), for the purpose of accrued benefits.

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), for the purpose of accrued benefits.

8.  Entitlement to a compensable rating for scarring of the left buttock, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), for the purpose of accrued benefits.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1954.  He is a recipient of the Purple Heart.  The Veteran passed away in December 2009; the appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO denied the Veteran's increased rating claims as well as a claim for a TDIU.  In October 2005, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.  

In November 2009, the Veteran and the appellant testified before a Decision Review Officer (DRO) during a hearing at the RO.  A transcript of that hearing is associated with the claims file.  

In December 2009, the Veteran passed away.  Later that same month, the appellant (his surviving spouse) submitted a request to continue the Veteran's appeal pursuant to the newly-enacted Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  Id.; 38 U.S.C.A. § 5121A (West 2002).  

Thereafter, in April 2011, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal and, as such, issued a supplemental SOC (SSOC) as to the issues listed above, for accrued benefits purposes.  

In his May 2007 substantive appeal, the Veteran requested a hearing before the Board to be held at a local RO.  As this request for a hearing was never withdrawn, the appellant was scheduled for a Board hearing and, in March 2012, testified before the undersigned Veterans Law Judge during a video-conference hearing.  A transcript of that hearing is of record.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

In his October 2005 notice of disagreement, the Veteran asserted that the rating schedule does not adequately assess the impact his multiple service-connected SFW residuals and their associated condition(s) have on his employment and daily life.  Thus, he specifically requested that the RO consider entitlement to higher ratings for his service-connected disabilities on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b).  Additionally, acknowledging that he did not meet the minimum percentage requirements for a TDIU, the Veteran requested the RO to consider entitlement to a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b) in light of evidence that his service-connected disabilities rendered him unemployable.  

The Board notes that, in evaluating the claims on appeal, the RO has not explicitly considered 38 C.F.R. § 3.321(b) or 38 C.F.R. § 4.16(b).  To avoid any prejudice to the appellant, on remand, the RO should therefore consider the matter of entitlement to higher ratings on an extra-schedular basis for each service-connected disability on appeal, as well as entitlement to a TDIU on an extra-schedular basis, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

However, prior to such adjudication, the Board finds that further development of these matters is warranted.  
A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  Additionally, a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Here, the record reflects that the RO sought two opinions regarding the Veteran's employability due to service-connected disabilities prior to his death (see July 2005 and February 2007 VA examination reports).  However, pertinent to the current remand, following the Veteran's death, the RO awarded service connection for posttraumatic stress disorder (PTSD) and assigned an initial, 50 percent rating effective April 26, 2009, for accrued benefits purposes.  Although not specifically claimed by the Veteran or appellant, the Board observes that treatment and evaluation records pertaining to the Veteran's PTSD reflect increased anxiety, depression, and irritability, symptoms which might affect an individual's employability.  

Pertinent law provides that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In light of the fact that PTSD was added, albeit post-mortem, to the Veteran's list of service-connected disabilities, the Board finds that a new opinion should be obtained which considers the impact of all of the Veteran's service-connected disabilities on his employability prior to his death.  Hence, the RO should arrange for an appropriate VA physician to review the Veteran's claims file and provide an opinion regarding whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, rendered him unable to obtain or retain substantially gainful employment prior to his death. 

The RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should explain how to establish entitlement to higher ratings for the Veteran's service-connected disabilities, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), as well as how to establish entitlement to a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Finally, the RO's adjudication of the claims for higher ratings should include consideration of whether 'staged ratings' (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), are appropriate, as well as whether the criteria for assignment of an extra-schedular rating, pursuant to 38 C.F.R. § 3.321, are invoked at any point since the April 2005 date of claim for increase.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for higher ratings and claim for a TDIU on appeal.  The RO should explain the type of evidence that is the appellant's ultimate responsibility to submit.  The RO's letter should explain how to establish entitlement to higher ratings for the Veteran's service-connected disabilities, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), as well as how to establish entitlement to a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).

The RO should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for an appropriate VA physician to review the Veteran's claims and provide an opinion regarding the impact of the Veteran's service-connected disabilities on his employability prior to his death in December 2009.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to review the claims file, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

The physician should fully describe the functional effects each of the Veteran's service-connected disabilities had on his ability to perform the mental and physical acts required for employment prior to his death.  

Then, based on all examination findings, and consideration of the Veteran's documented medical history and assertions, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, rendered him unable to obtain or retain substantially gainful employment at any point from his April 2005 claim for a TDIU until his December 2009 death.  

In rendering the requested opinion, the physician should specifically consider and discuss pertinent findings in the VA and non-VA treatment records and examination reports, and the private medical records on file, as well as lay assertions of record.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all the evidence added to the claims file since the RO's last adjudication of this appeal) and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above) is appropriate).  The RO should also specifically discuss whether the criteria for invoking the procedures for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321, are met at any point since the filing of the April 2005 increased rating claims, as well as whether the criteria for invoking the procedures for assignment of a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), are met any point since the filing of the April 2005 claim for a TDIU.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the appellant and her authorized representative an appropriate SSOC that includes citation to, and discussion of, the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), and any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

